DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STACEY MACIEKOWICH,
                              Appellant,

                                    v.

                         PAUL MACIEKOWICH,
                              Appellee.

                             No. 4D15-1003

                             [May 25, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 2012-DR-11587.

  David S. Fabrikant of Law Office of David S. Fabrikant, P.A., Stuart, for
appellant.

   Richard L. Dedell, West Palm Beach, for appellee.

WARNER, J.

   We reverse the final judgment of dissolution of marriage, agreeing with
the former wife that the court erred in awarding her only $1 per year of
alimony when it found that she had established a “compelling case” for her
need for permanent alimony.

   Although there is no transcript of proceedings, reversal is appropriate
where the error is apparent on the face of the record. See Quinones v.
Quinones, 182 So. 3d 702, 703 (Fla. 5th DCA 2015). In its final judgment,
the court found that while the former wife proved her need for permanent
alimony in this nearly twenty-year marriage, no actual amount of her need
was established. Both parties agree that the former wife stayed home with
the children during the marriage, is currently unemployed, and has
significant health issues.

   “The two primary elements to be considered when determining
permanent periodic alimony are the needs of one spouse for the funds and
the ability of the other spouse to provide the necessary funds.” Canakaris
v. Canakaris, 382 So. 2d 1197, 1201 (Fla. 1980) (emphasis added). The
record shows that the former husband was paying all the household bills,
pursuant to the parties’ agreement, which, in and of itself, would establish
some amount of need. Further, although the court also found that the
former wife had failed to establish an ability to pay on the part of the former
husband, the court attached to the judgment the agreed child support
guidelines worksheet showing the former husband’s level of income, while
the former husband’s sworn financial affidavit also provided evidence of
his ability to pay. Together these facts would establish some amount of
need on the part of the former wife and ability to pay on the part of the
former husband. Thus, the record does not support the finding that the
former wife provided no such evidence. To refuse to award anything but
$1 per year in permanent alimony in these circumstances was error.

   We reverse and remand for further proceedings on the issue of
permanent alimony. The court may wish to take additional evidence to
fashion an equitable award in this case.

CONNER and FORST, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2